DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-14 have been amended, and claims 15 and 16 have been added; as a result, claims 1-16 are currently pending in the present application, with claim 1 being independent.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 27 July 2020, 24 August 2020, and 15 December 2021 have been considered by the examiner.
Response to Arguments
Applicant’s arguments, see page 7, filed 12 October 2021, with respect to the objection to the drawings, along with accompanying amendments received on the same date, have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 
Applicant’s arguments, see pages 7-8, filed 12 October 2021, with respect to the claim interpretations of bowl shape, display unit, and evaluation unit, along with accompanying amendments received on the same date, have been fully considered and are partially persuasive.  Claim 14 has been amended so as to no longer recite evaluation unit. The claim interpretation of bowl shape and 35 U.S.C. 112(f) interpretation of display unit has been maintained, while the 35 U.S.C. 112(f) interpretation of evaluation unit has been withdrawn. 
While the applicant agrees that a bowl shape is “distorted” or has a “curved image plane”, the applicant notes that other depictions of bowl shapes and other perspectives of bowl shapes are also possible as in Fig. 6.  It is unclear as to how fig. 6 illustrates a 
With respect to the 35 U.S.C. 112(f) interpretation of display unit in claim 14, applicant’s remarks set forth that “the term ‘display’ would be understood by those of ordinary skill in the art to refer to an electronic device for visual presentation of information.” The examiner agrees that one of ordinary skill in the art would understand that a “display” is a structural term.  However, the claim does not recite a display, rather it recites a “display unit”, which in of itself is not an inherently structural term (e.g., a display unit could be a software unit/module of the display system). Applicant has not pointed to what constitutes the claimed structure of a display unit and as such, the claim still meets the three-prong test as set forth in MPEP § 2181, subsection I. If applicant intends for the display unit to be interpreted as a display, the examiner suggests either amending the claim language to recite “display” (see at least fig. 1 for support) or clarify that a display unit is a display.  
Applicant’s arguments, see page 8, filed 12 October 2021, with respect to the objections to the claims, along with accompanying amendments received on the same date, have been fully considered and are persuasive.  The objections to the claims have been withdrawn. 
Applicant’s arguments, see page 8, filed 12 October 2021, with respect to the 35 U.S.C. 101 rejection of claim 13, along with accompanying amendments received on the same date, have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of claim 13 has been withdrawn. 
Applicant’s arguments, see page 8, filed 12 October 2021, with respect to the 35 U.S.C. 101 rejection of claim 13, along with accompanying amendments received on the same date, have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of claim 13 has been withdrawn. 
Applicant’s arguments, see page 8, filed 12 October 2021, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of claims 1-14, along with accompanying amendments received on the same date, have been fully considered and are partially persuasive.  The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of claims 1-14 has been maintained. 
With respect to claim 1: applicant’s arguments/amendments addressed points e.  With respect to points a-d: a) it remains unclear as to how the image, which is generated from real images, at least partially represents the environmental region – it would seem that the image would represent the environmental region – the amount of which would be based upon what is depicted in the image. One potential amendment, based on applicant’s arguments, to address this portion of the rejection would be amend the claim to recite in part “the image at least a portion of the environmental region”. b) it remains unclear as to how the plurality of real cameras of the motor vehicle would generate a bowl shape if the cameras require a specific configuration – (i.e., the cameras to be orientated in different directions so as to acquire images surrounding the vehicle)? If the cameras can be disposed of in a straight line, then it would appear that the scope of the “bowl shape” would include any type of distorted lens/wide angle lens type display (e.g., fish-eye lens, etc) – and thus it becomes unclear as to what the applicant views as their invention with respect to generating an image as a bowl shape (e.g., how is the virtual bowl shape generated). c) While the applicant argues the benefits of an elongated distance marker over a general distance marker, applicant does not set forth what constitutes this difference. It remains unclear as to what constitutes a virtual 
With respect to claim 2, applicant’s arguments are persuasive. As currently claimed the scope of the claimed limitation is clear in light of the corresponding disclosure. The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claim 2 has been withdrawn. 
With respect to claim 3, applicant’s arguments are persuasive. As currently claimed the scope of the claimed limitation is clear in light of the corresponding disclosure. The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claim 3 has been withdrawn.
With respect to claim 4, applicant’s arguments are persuasive. As currently claimed the scope of the claimed limitation is clear in light of the corresponding disclosure. The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claim 4 has been withdrawn.
With respect to claim 8, applicant’s arguments are persuasive. As currently claimed the scope of the claimed limitation is clear in light of the corresponding disclosure. The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claim 8 has been withdrawn.
With respect to claim 10, applicant’s arguments are persuasive. As currently claimed the scope of the claimed limitation is clear in light of the corresponding disclosure. The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claim 10 has been withdrawn.
Claim Interpretation
Generating an image “as a bowl shape” is being interpreted as generating an image with distorted or curved image plane (see pages 1, paragraph 2, page 12, paragraph 5 and page 13, paragraphs 1 and 2) as illustrated in figure 3. 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: a display unit in claim 14 (see for instance, pages 11 and 12 of the originally filed disclosure for structural interpretation).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A method for representing at least a portion of an environmental region of a motor vehicle in an image, in which real images of the environmental region are captured by a plurality of real cameras of the motor vehicle and the image is generated 
a) how the image at least partially represents the environmental rejection – when the image is generated from real images that capture the environmental region. In other words, if the cameras capture the environmental region and those images are used to construct the image, then the image would represent the environmental region.
b) if the plurality of real cameras of the motor vehicle have a specific distribution. From the disclosure and images, it appears that the real cameras are disposed around the vehicle so as to provide a perspective of the outside of the vehicle to the user. However, it is not clear from the claim language if the plurality of cameras are disposed in a singular direction and if the cameras are disposed of in a singular direction, how is the bowl shaped image generated? 
c) What constitutes the virtual elongated distance marker represented in the image, by which a distance to the motor vehicle is symbolized in the virtual bowl shape (is it a marker that says 10 ft, a line showing a given distance to the vehicle from multiple directions, a system of lines similar to a backup camera display, etc). 
d) is the virtual bowl shape – the image generated as a bowl shape? The disclosure appears to only use the use the term “virtual bowl shape” in the last paragraph of page 2. 
The examiner respectfully requests the applicant clarify the scope of the aforementioned claim language.
	Claims depending upon claim 1 do not cure the noted deficiencies and therefore are also rejected using substantially similar rationale as to that of claim 1. (Note: Claim 4 would overcome the portion of the rejection noted in b).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875. The examiner can normally be reached on Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J COBB/Primary Examiner, Art Unit 2613